OPINION — AG — WHEN THE OSDH INVESTIGATES A POLLUTION COMPLAINT, AND DETERMINES THAT POLLUTION HAS OCCURRED AND THAT A PARTY IS RESPONSIBLE, AN ORDER OF THE COMMISSIONER PURSUANT TO 63 O.S. 1971 1-908 [63-1-908],(D), IS AN INDIVIDUAL PROCEEDING UNDER 75 O.S. 1978 Supp. 301 [75-301](7), AND A PUBLIC HEARING IS REQUIRED PURSUANT TO 75 O.S. 1971 309 [75-309]. FURTHER, 63 O.S. 1971 1-908 [63-1-908], PROVIDES THE OKLAHOMA STATE DEPARTMENT OF HEALTH WITH JURISDICTION OVER ANY PERSON FOUND TO BE IN VIOLATION THEREOF, AND A LICENSE OR PERMIT ISSUED BY THE OSDH IS NOT A PREREQUISITE TO SAID JURISDICTION. (H. LEE SCHMIDT)